Citation Nr: 0610447	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  00-12 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the left femur, to include left knee disability, 
currently evaluated as 20 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain, Counsel


INTRODUCTION

The veteran served on active duty from December 1955 to March 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois which denied an evaluation in excess of 10 
percent for residuals of a fracture of the left femur.  

The Board remanded this matter in September 2002 for 
additional development, to include a VA examination.  By a 
July 2003 rating decision, a 20 percent disability evaluation 
was assigned for residuals of a fracture of the left femur, 
to include left knee disability, effective April 14, 1998.  
The matter was again remanded to the Appeals Management 
Center (AMC) for further development in February 2004 and has 
returned to the Board for adjudication.   

Entitlement to an evaluation in excess of 20 percent for 
residuals of a fracture of the left femur, to include left 
knee disability is REMANDED to the RO via the AMC, in 
Washington, DC.


REMAND

The Board regrets that the appealed matter must be remanded 
once again, but it is necessary to avoid prejudicing the 
appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

By VA letter in July 2003, the appellant was notified that 
the RO denied entitlement to service connection for a left 
hip disability as secondary to the service-connected 
residuals of a fracture of the left femur, to include left 
knee disability.  In a written argument, dated in December 
2003, the veteran's representative expressed disagreement 
with the RO's July 2003 decision to deny service connection 
for a left hip disability as secondary to the service-
connected residuals of a fracture of the left femur.  The RO 
has not issued a statement of the case in response to this 
notice of disagreement.  38 C.F.R. § 19.26 (2003); Manlincon 
v. West, 12 Vet. App. 238 (1999).  In this regard, the Board 
notes that instruction paragraph #2 in the Board's February 
2004 Remand as to this matter has yet to be completed.  
Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. 
§ 19.9.  Because the evidence tends to suggest that the claim 
for service connection for a left hip disability, to include 
as secondary to the residuals of a fracture of the left 
femur, to include knee disability, may be inextricably 
intertwined with the increased rating issue on appeal for the 
residuals of a fracture of the left femur, to include knee 
disability, the appellant must be given the opportunity to 
fully prosecute his left hip service connection claim, and 
complete an appeal if in order.  Thus, the adjudication of 
the increased rating claim must be deferred until the 
previously requested development has been completed.   

Other matter

On March 3, 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the Veterans Claims Assistance Act 
(VCAA) notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the VA is required to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating.  The appellant has not been 
provided VCAA notice that meets these requirements.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center for the following actions: 

1.  The RO should issue a VCAA notice 
letter which satisfies all VCAA notice 
obligations in accordance with 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 
2006), Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002), 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159, and any other applicable 
legal precedent.  Such notice must inform 
the veteran of the information and 
evidence needed to establish his claim 
for service connection for a left hip 
disability, to include as secondary to 
the service-connected residuals of a 
fracture of the left femur, to include 
left knee disability, and an increased 
rating for residuals of a fracture of the 
left femur, to include left knee 
disability.  The appellant should also be 
informed of the division of 
responsibility between him and VA in 
obtaining such evidence, that any 
evidence in his possession which pertains 
to the issues should be provided to VA, 
and that a disability rating and an 
effective date for the award of benefits 
will be assigned if service connection is 
awarded.  The veteran should also be 
provided an explanation as to the 
information and the type of evidence that 
is needed to establish both a disability 
rating and an effective date for the 
disabilities at issue.  

2.  The RO should consider the June and 
July 2005 reports of VA examinations, 
undertake any other indicated 
development, and readjudicate the issue 
of entitlement to service connection for 
a left hip disability, to include as 
secondary to service-connected residuals 
of a fracture of the left femur, to 
include left knee disability.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
provided a statement of the case, should 
be clearly advised of the requirements to 
perfect an appeal with respect to the 
July 2003 decision, and be given the 
appropriate time to respond.  

3.  If, and only if the appellant files a 
timely substantive appeal should the 
claim for service connection for a left 
hip disability, to include as secondary 
to the service-connected residuals of a 
fracture of the left femur, to include a 
left knee disability, be returned to the 
Board.  

4.  After the development requested above 
has been accomplished, the claim(s) 
should be returned to the Board for 
further review, if in order.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Any 
development that is lacking must be 
corrected prior to transfer to the Board.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  VA will notify the appellant if further 
action is required on his part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





